681 N.W.2d 352 (2004)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Martha G. SCHMITT, a Minnesota Attorney, Registration No. 147023.
No. A04-1072.
Supreme Court of Minnesota.
June 15, 2004.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Martha G. Schmitt has committed professional misconduct warranting public discipline, specifically, misappropriation of funds from an estate and from vulnerable clients and providing false accountings regarding funds she misappropriated. The Director has also filed a petition pursuant to Rule 16, Rules on Lawyers Professional Responsibility (RLPR), for temporary suspension of respondent from the practice of law pending the final determination of these disciplinary proceedings.
The parties have entered into a stipulation for temporary suspension of respondent from the practice of law pending the final determination of these disciplinary proceedings. Respondent waives her rights pursuant to Rule 16, RLPR, to oral argument and to contest this temporary suspension.
The court has independently reviewed the file and approves the jointly recommended suspension.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that effective immediately, respondent Martha G. Schmitt be, and the same is, temporarily suspended from the practice of law pending the final determination of these disciplinary proceedings. Respondent shall notify each of her clients of her inability to continue her representation of the client and otherwise shall comply fully with the requirements of Rule 26, RLPR.
BY THE COURT:
/s/ Paul H. Anderson Associate Justice